Exhibit 10.21
RELEASE AND SEVERANCE AGREEMENT
The parties to this Release and Severance Agreement (the “Agreement”) are Karen
K. McGinnis (“Executive”) and Insight Enterprises, Inc., a Delaware corporation
(the “Company”).
RECITALS
A. Executive’s employment with the Company began on March 31, 2000, and she is
currently employed by the Company as its Chief Accounting Officer and Assistant
Secretary. Effective January 1, 2009, Executive and the Company entered into an
Amended and Restated Employment Agreement (the “Employment Agreement”).
B. The Company, as part of its restructuring actions, has decided that it is no
longer in its best interests to continue Executive’s employment as its Chief
Accounting Officer and Assistant Secretary and, in the interest of amicably
terminating their employment relationship, has offered Executive the opportunity
to resign.
C. Executive represents that she is forty (40) years of age or older.
AGREEMENTS
In consideration of the mutual promises in this Agreement, it is agreed as
follows:
1. Resignation. Executive hereby resigns from her employment with the Company
and from all offices she holds with the Company or any affiliate of the Company,
including her position as the Company’s Chief Accounting Officer and Assistant
Secretary. Executive also hereby resigns from any other position or office she
holds with any other entity or employee benefit plan by reason of her
association with and employment by the Company. Executive’s resignation is
effective as of March 31, 2009 (the “Effective Date”).
2. Recitals. The parties hereby acknowledge the correctness and accuracy of the
foregoing recitals.
3. Payments and Benefits. Although Executive has resigned, her resignation shall
be treated as a termination by the Company without Cause within the meaning of
Section 6(b) of the Employment Agreement. Accordingly, Executive shall be
entitled to receive the following pursuant to Section 6 of the Employment
Agreement: (a) a single lump sum payment equal to 100% of her current Base
Salary (which Executive acknowledges to be $270,000.00) pursuant to Section 6(c)
of the Employment Agreement; (b) a single lump sum payment in an amount equal to
100% of the annual compensation paid to Executive in 2008 under all Incentive
Compensation Plans of the Company in which Executive participated (which
Executive acknowledges to be $77,275) pursuant to Section 6(d)(1) of the
Employment Agreement; and (c) continued welfare benefits pursuant to Section
6(e) of the Employment Agreement. The payments called for by clauses (a) and
(b) will be paid within three days of the Effective Date. The Company will pay
Executive the amounts referred to in this paragraph along with any wages
(including any Q4 2008 bonus and 2008 annual bonus due) and accrued and untaken
vacation pay through her last day of employment without regard to whether
Executive executes this Agreement.

 

 



--------------------------------------------------------------------------------



 



In lieu of any amounts that might become due in the future pursuant to
Section 6(d)(2) or (3) of the Employment Agreement, Executive shall receive a
single lump sum payment in an amount equal to $27,187.50. This payment will be
made within three days of the expiration of the revocation period referenced in
Section 7 of this Agreement.
All amounts referred to in this Agreement are gross amounts. The Company will
deduct required and authorized withholdings.
Under no circumstances may the time or schedule of any payment made or benefit
provided pursuant to this Agreement or the Employment Agreement be accelerated
or subject to a further deferral except as otherwise permitted or required
pursuant to regulations and other guidance issued pursuant to Section 409A of
the Internal Revenue Code (the “Code”) or applicable regulations. Executive has
not been given the right to make any election regarding the time or form of any
payment due to her under this Agreement or the Employment Agreement.
4. Outplacement. Executive shall also be entitled to outplacement assistance
with Lee Hecht Harrison for a period of up to 6 months. The Company will pay the
associated expense directly to Lee Hecht Harrison.
5. Release, Representations and Acknowledgments. In exchange for the
outplacement assistance provided pursuant to Section 4 and the payment provided
by the second paragraph of Section 3 (the payment in lieu of the amounts that
might become due in the future pursuant to Sections 6(d)(2) and (3) of the
Employment Agreement), Executive agrees as follows:
(a) Executive understands and agrees that whenever the term “Insight” is used in
this Agreement, it refers to the Company and its subsidiaries and affiliates,
and the officers, directors, shareholders, agents, predecessors, successors,
assigns, and current and past employees of each and all of the foregoing
(“Insight”). Executive, for herself and, as applicable, her respective agents,
attorneys, successors, and assigns, hereby fully, forever, irrevocably, and
unconditionally releases Insight from any and all claims, charges, complaints,
liabilities, and obligations of any nature whatsoever, which she may have
against Insight, whether now known or unknown, and whether asserted or
unasserted, arising from any event or omission occurring prior to execution of
this Agreement. Without limiting the foregoing, this release includes any and
all claims arising out of or which could arise out of the employment
relationship between Executive and Insight and the termination of that
employment, including but not limited to: (i) any and all claims under Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Equal Pay Act, the Family Medical Leave Act, ERISA, COBRA,
the Worker Adjustment and Retraining Notification Act, the Arizona Civil Rights
Act, state and local civil rights laws, Arizona wage payment laws and any
similar laws in other states; (ii) any and all Executive Orders (governing fair
employment practices) which may be applicable to Insight; (iii) wrongful
termination; or (iv) any other provision or theory of law. This release may be
pled as a complete bar and defense to any claim brought by Executive with
respect to the matters released in this Agreement. This release does not waive
claims that arise after the date this Agreement is signed. This release also
does not waive any claims that Executive may have to vested benefits due
pursuant to any employee benefit plan (as that term is defined in ERISA) of the
Company or any affiliate, any amounts due pursuant to the Direct Alliance
Corporation 2000 Long-Term Incentive Plan, or any rights Executive may have that
arise out of an award made to Executive under any equity compensation program of
the Company.

 

2



--------------------------------------------------------------------------------



 



(b) Executive acknowledges and agrees that the consideration she is receiving
under this Agreement is sufficient consideration to support the release of all
entities identified in this Section 5.
(c) Executive acknowledges and agrees that she is not aware of any facts or
circumstances that could be the basis for a valid claim or charge of
discrimination or harassment against Insight.
(d) Executive acknowledges and agrees that she is waiving her right to file a
lawsuit under the Age Discrimination in Employment Act.
(e) Executive acknowledges and agrees that she has been granted any FMLA leave
to which she was entitled and has not been subjected to any discrimination or
retaliation for using FMLA leave.
(f) Executive acknowledges and agrees that she has received all monies owed
Executive for her employment with Insight and has not been subjected to any
discrimination or retaliation for raising any issues regarding compensation
issues.
6. Review. Executive has been advised that she has up to twenty-one (21) from
the date she is presented with this Agreement to consider this Agreement. If
Executive executes this Agreement before the expiration of twenty-one (21) days,
she acknowledges that she has done so for the purpose of expediting the
resolution of this matter and that she has expressly waived her right to take
twenty-one (21) days to consider this Agreement. To accept the offer in this
Agreement, Executive must sign and return the Agreement to the Company, within
the 21-day period, at the following address: Insight Enterprises, Inc., 1305
West Auto Drive, Tempe, Arizona, 85284, Attention: General Counsel.
7. Revocation. Executive may revoke this Agreement for a period of seven
(7) days after she signs it. Executive agrees that if she elects to revoke this
Agreement, she will notify the Chief People Officer of the Company (at the above
address) in writing on or before the expiration of the revocation period.
Receipt by the Company of proper and timely notice of revocation from Executive
cancels and voids this Agreement. Provided that Executive does not provide a
timely notice of revocation, this Agreement will become effective upon
expiration of the revocation period.
8. Return of Company Property. Executive agrees to make a diligent search for
all Insight documents (in electronic, paper or any other form as well as all
copies thereof) and other Insight property that she has had in her possession at
any time, including, but not limited to, Insight files, notes, drawings,
records, business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property including, but not limited to,
entry cards, identification badges and keys, and any materials of any kind that
contain or embody any proprietary or confidential information of Insight, and
Executive agrees to return any such Insight property not previously returned to
the Company on or prior to the Effective Date.

 

3



--------------------------------------------------------------------------------



 



Subject to the Company’s security policies, Executive will be allowed to retain
her laptop computer and PDA. Executive further agrees to provide to the Company,
within five (5) days of execution of this Agreement, with a computer-useable
copy of any Insight confidential or proprietary data, materials or information
received, stored, reviewed, prepared or transmitted on any personal computer,
server, or e-mail system, to the extent the same may be retrieved from such
computers, servers and e-mail system, and, then, to delete such Insight
confidential or proprietary information from those computers, servers and e-mail
systems.
9. Cooperation in Proceedings. The Company and Executive agree that they shall
fully cooperate with each other with respect to any claim, litigation or
judicial, arbitral or investigative proceeding initiated by any private party or
by any regulator, governmental entity, or self-regulatory organization, that
relates to or arises from any matter with which Executive was involved during
her employment with the Company, or that concerns any matter of which Executive
has information or knowledge (collectively, a “Proceeding”). Executive’s duty of
cooperation includes, but is not limited to: (a) meeting with the Company’s
attorneys by telephone or in person at mutually convenient times and places in
order to state truthfully Executive’s recollection of events; (b) appearing at
the Company’s request, upon reasonable notice, as a witness at depositions or
trials, without the necessity of a subpoena, in order to state truthfully
Executive’s knowledge of matters at issue; and (c) signing at the Company’s
reasonable request declarations or affidavits that truthfully state matters of
which Executive has knowledge. The Company’s duty of cooperation includes, but
is not limited to: (i) providing Executive and her counsel access to documents,
information, witnesses and the Company’s legal counsel as is reasonably
necessary to litigate on behalf of Executive in any Proceeding; and
(ii) indemnifying Executive and her counsel for any and all reasonable costs and
expenses, including legal fees in connection with any request for cooperation
from the Company as set forth in this paragraph. In addition, Executive agrees
to notify the Company’s General Counsel promptly of any requests for information
or testimony that she receives in connection with any litigation or
investigation relating to the Company’s business, and the Company agrees to
notify Executive promptly of any requests for information or testimony that it
receives relating to Executive. Notwithstanding any other provision of this
Agreement, this Agreement shall not be construed or applied so as to require any
Party to violate any confidentiality agreement or understanding with any third
party, nor shall it be construed or applied so as to compel any Party to take
any action, or omit to take any action, requested or directed by any regulatory
or law enforcement authority.
10. Section 16 Reporting. Executive represents and warrants to Company that all
reportable transactions under Section 16 of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated pursuant thereto, through
the date hereof have been reported and agrees to notify the General Counsel of
the Company of any reportable transactions from the date hereof through the six
month anniversary of the Effective Date.
11. No Disparagement/Professional Conduct. Executive and the Company further
agree that neither shall: (a) disparage the other; nor (b) engage in actions
contrary to the interests of the other, except as required by applicable law.

 

4



--------------------------------------------------------------------------------



 



12. Confidentiality. Executive agrees that she will keep the terms and fact of
this Agreement confidential. She will not disclose the existence of this
Agreement or any of its terms to anyone except her attorneys or accountants,
unless required by law.
13. Severability. Should any provision in this Agreement be declared or
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected and the illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.
14. Acknowledgement. Executive acknowledges that she is herein being advised to
consult with an attorney prior to executing this Agreement. Executive represents
and agrees that she has read and fully understands all of the provisions of this
Agreement, and that she is voluntarily entering into this Agreement with a full
and complete understanding of all of its terms.
15. Integration. Except as otherwise provided in this Agreement, this Agreement
constitutes the entire agreement between the parties, supersedes all oral
negotiations and any prior and other writings with respect to the subject matter
of this Agreement and is intended by the parties as the final, complete and
exclusive statement of the terms agreed to by them. NOTWITHSTANDING THE
FOREGOING, Executive acknowledges and agrees that this Agreement does not limit,
modify, amend, or supersede, in any way, her obligations to abide by the
provisions of Section 3(d) (Compensation — Clawback), Section 9 (Section 409A
Compliance), Section 10 (Intellectual Property), Section 11 (Restrictive
Covenants) or Section 18 (Arbitration) of the Employment Agreement or any other
provision of the Employment Agreement that, by its terms or by implication, is
intended to survive the termination of Executive’s employment with the Company.
16. Arbitration; Choice of Law. Executive acknowledges that any and all claims
arising under the Employment Agreement or this Agreement are subject to the
arbitration provisions of Section 18 of the Employment Agreement. Executive and
the Company acknowledge and agree that this Agreement shall be interpreted in
accordance with Arizona law excluding Arizona’s choice of law rules.
17. Amendment. This Agreement shall be binding upon the parties and may not be
amended, supplemented, changed, or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by
the parties.
18. Successors and Assigns. This Agreement is and shall be binding upon and
inure to the benefit of the heirs, executors, successors and assigns of each of
the parties.
19. Non-Admission. This Agreement shall not in any way be construed as an
admission by the Company that it has acted wrongfully with respect to Executive,
and the Company specifically denies the commission of any wrongful acts against
Executive. Executive acknowledges that she has not suffered any wrongful
treatment by the Company.
20. Counterparts. For the convenience of the Parties hereto, this Agreement may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.

 

5



--------------------------------------------------------------------------------



 



21. Section 409A. Section 9 of the Employment Agreement includes rules regarding
the application of Section 409A to the payments made pursuant to the Employment
Agreement. Except as otherwise modified by the terms of this Agreement, the
provisions of Section 9 shall apply for purposes of applying Section 409A to the
provisions of this Agreement. Executive acknowledges that she has had the
opportunity to review the provisions of this Agreement, the Employment Agreement
and the application of Section 409A generally with legal counsel of her choice.
Executive further acknowledges that she is solely responsible for any tax
consequences imposed upon her by Section 409A and that the Company shall not
have any liability or responsibility with respect to taxes imposed on Executive
pursuant to Section 409A or any other provision of the Code.
22. Business Expenses. On or before the Effective Date, the Company will
reimburse Executive for any and all necessary, customary and usual expenses
incurred by Executive on behalf of the Company, provided that Executive has
furnished the Company with receipts to substantiate the business expenses in
accordance with the Company’s policies or otherwise reasonably justifies the
expense to the Company.
23. Indemnification. The Company hereby acknowledges and agrees that it remains
bound by the terms of the Directors and Officers Indemnification Agreement dated
August 12, 2008, between the Company and the Company and Executive, and any
successor or replacement agreement thereto, and that Executive’s rights to be
indemnified for any actions taken as an officer of the Company shall remain in
place following the Effective Date both under the Directors and Officers
Indemnification Agreement referred to above, any successor or replacement
indemnification agreement, the Company’s Articles and Bylaws and to the fullest
extent permitted by law. The Company acknowledges that Executive’s
indemnification rights are cumulative and that she may invoke her
indemnification rights from any and all of the aforementioned sources without
diminishing in any way whatever other rights of indemnification Executive may
have.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Executive has executed this Agreement on this
         day of March, 2009.

                  Insight Enterprises, Inc.,       Executive     a Delaware
corporation            
 
               
By:
  /s/ Richard A. Fennessy       /s/ Karen K. McGinnis    
 
               
 
  Name: Richard A. Fennessy       Karen K. McGinnis    
 
  Title:   Chief Executive Officer            
 
                March 20, 2009       March 20, 2009     Date       Date    

 

6